DETAILED ACTION

Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive. Additionally, the claims are not being entered due to further search and consideration necessary beyond the time allotted in the AFCP 2.0 pilot program. 
On pages 8-11, applicant argues that Berger in view of Moser fails to teach the limitations of newly amended claim 1 in that Berger does not explicitly teach a random fiber mat being an outermost surface of a non-crimp fabric, but rather is an inner layer between two non-crimp fabrics. As such, the teachings of needle-punching only pull the outer non-crimp fiber loops through the configuration and not the fibers of the random fiber mat as required by the claim. Applicant further argues that the combination further in view of Moser fails to remedy this deficiency such that the combination does not teach fiber mat/non-crimp fabric/fiber mat as described in the previous rejection, but rather the combination would teach a plurality of single non-crimp layers with random fiber mats between each layer, which is a teaching away from the required limitation of “a plurality of non-crimp layers arranged in a stack in which each one of said non-crimp layers is in surface contact with a directly adjacent one of said non-crimp layers…”
As noted in the final rejection dated 1/22/2021 on page 3, Berger teaches composite articles which include a non-crimp layup and a random fiber mat in combination with each other. However, as noted by the applicant, Berger teaches them explicitly in combination as the random fiber mat being an inner layer to two non-crimp layups, which is not the combination as required by the claim. As discussed on pages 4-5 of the previous rejection, Berger teaches the method of needle punching in order to mechanically intertwine the layers of fabrics together, 
The examiner notes that the combination further in view of Moser remedies these deficiencies though. This is so such that Moser teaches non-crimp reinforcements with support structures in order to provide support and provide a smoother profile to the non-crimp reinforcements and may be in the form of veils or scrim (Final rejection, Pgs. 3-4; Moser, Pg. 5, Lines 5-9 and 29-3). The veils or scrim may be applied to one both sides of the reinforcement. As such, the rejection teaches the composite structures of Berger, which appreciates various configurations of the layers, being formed as two veils or scrims on both sides of a non-crimp reinforcement in order for support and handling wherein the veils or scrim are considered to be equivalent to the random fiber mats and the non-crimp reinforcements are considered to be the non-crimp layups. Furthermore, Moser appreciates two layers of fibrous reinforcement being adjacent to each other, which the examiner considers as being additionally equivalent to the non-crimp layups of Berger. As such, the examiner contends that the combination of Berger in view of Moser teaches the appropriate configuration as require by the claim being a non-crimp layup with directly adjacent non-crimp layers with a random fiber mat (“non-woven fabric”).
With respect to the tufts of discontinuous fibers being embedded through the non-crimp layups, as noted above, the method of needle punching pulls fibers from the outermost layers in order to mechanically intertwine the fibers together forming a strong bond (Berger, Pg. 2, Paragraphs [0011]-[0016]). As such, one of ordinary skill in the art would appreciate that the 
Although the combination as discussed above would teach each of the limitations of the proposed amendment(s) to claim 1, the examiner notes that there are further amendments to various dependent claims (claims 4-6, 25, 30 and 32-33) that would require further search and consideration. In particular, the combination of Berger in view of Moser at least teaches the limitations of claim 1, however, a further search would be required for the remainder of the claims. Additionally, the examiner notes a 112(b) rejection of claim 1 would be necessary because the claim requires the limitation of “a nonwoven fabric in surface contact with only an outermost one of said non-crimp layers forming an outermost layup-surface of said non-crimp layup,” and “said plurality of non-crimp layers is held together using only entanglement of said plurality of tufts with said at least a portion of said plurality of tows of said one or more of said non-crimp layers such that said plurality of tows of each one of said non-crimp layers remains substantially non-crimped.” It is unclear as to how nonwoven fabric layer only remains in surface contact with a single outermost non-crimp layer yet has fibers which extend to each of the other non-crimp layers in order to hold the entire structure together. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner




/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783